In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00193-CV

UNIVERSITY OF NORTH TEXAS                  §    On Appeal from the 236th District Court
HEALTH SCIENCE CENTER A/K/A
UNIVERSITY OF NORTH TEXAS
HEALTH SCIENCE CENTER AT FORT              §    of Tarrant County (236-290069-17)
WORTH HEALTH SYSTEMS, Appellant

                                           §    January 16, 2020
V.

ROBYN WALTON, Appellee                     §    Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed and judgment is rendered that Appellee Robyn Walton’s claims against

Appellant University of North Texas Health Science Center a/k/a University of

North Texas Health Science Center at Fort Worth Health Systems are dismissed.
      It is further ordered that Appellee Robyn Walton shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach